Title: From George Washington to Charles Lewis, 27 January 1756
From: Washington, George
To: Lewis, Charles



[27 January 1756]
To Captain Charles Lewis, of the Virginia Regiment.Dear Charles,

The first of march I appointed for the general Rendezvous; as I conceived a plan of operations for the ensuing Campaign would be concerted and ordered by that time: However, yours is Hereby prolonged until the twentieth of that month; at which time, without a further prolongation, you are ordered to repair to Winchester without fail.
I am greatly astonished at Mr Starke’s behaviour, but more surprized at the Courts opinion; who must (at least ought) to know, that if Captain Dagworthy really was Commander (which by the by, is a point I have never yet agreed to) that there are certain Compliments due from Troops to their own Field Officers, which can not well be dispensed with—but more of this anon.
If you can inform particularly of these proceedings it will be agreeable, in a letter, when opportunity offers, to Alexandria.
It gave me infinite satisfaction to hear Colonel Stephen express his approbation of your conduct. Assure yourself, dear Charles, that activity and Bravery in Officers are the means to recommend them to their Country’s applause—and will ever

endear them to me! Your Courage and ablities were always equal to my wishes: But I dreaded the pernicious effects of liquor; especially as I knew it bereft you of that prudent way of reasoning, which at other times you are master of. Such inconsistent behaviour as liquor sometimes prompts you to, may be borne by your Friends; but can not by Officers; and in a camp, where each individual should regulate his conduct for the good of the whole; and strive to excel in all laudable Emulations. This comes from me as your Friend, not as a Superior Officer; who must, when occasion requires, condemn as well as applaud: Though in sincerity I tell you, it would grate my Nature to censure a person for whom I have a real love and esteem; and one, too, who I know has a capacity to act as becomes the best of Officers.
This timely admonition will not, I hope, be thought unseasonable. I am influenced by friendly motives to give this advice; and offer it as a proof of the Regard, with which I am, Your &c. &c.

G:W.
January 27th 1756    

